Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 5-18-22 are acknowledged.

Claims 27-43 are pending.

Claims 27-34 and 36-43 are under examination.

Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-15-21.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27-34 and 36-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a bispecific immunoglobulin molecule comprising an antibody that activates human Vγ9Vδ2 T cells linked to a target-specific antibody, wherein said antibody that activates human Vγ9Vδ2 T cells binds the Vδ2 chain of a Vγ9Vδ2 T cell receptor and comprises a CDR1 region, a CDR2 region, and a CDR3 region, wherein the CDR1 region comprises a 10-amino acid sequence with at least 80% sequence identity with the 10- amino acid sequence of SEQ ID NO. 31, the CDR2 region comprises a 17-amino acid sequence with at least 76% sequence identity with the 17-amino acid sequence of SEQ ID NO. 32 and the CDR3 region comprises SEQ ID NO. 33,  does not reasonably provide enablement for the breadth of antibodies encompassed in the instant claims which activate human Vγ9Vδ2 T cells linked to a target-specific antibody, wherein said antibody that activates human Vγ9Vδ2 T cells bind the Vδ2 chain of a Vγ9Vδ2 T cell receptor and comprise a CDR1 region, a CDR2 region, and a CDR3 region, wherein the CDR1 region comprises a 10-amino acid sequence with at least 80% sequence identity with the 10- amino acid sequence of SEQ ID NO. 31, the CDR2 region comprises a 17-amino acid sequence with at least 76% sequence identity with the 17-amino acid sequence of SEQ ID NO. 32 and the CDR3 region which comprises an amino acid sequence selected from the group of sequences set forth in SEQ ID NO. 17, 20, 22, 25, 29, 35 and 46.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the breadth of the claimed invention commensurate in scope with these claims.

The instant specification teaches 10 antibodies that bind Vδ2 and activate human Vγ9Vδ2 T cells (see Tables 2 and 3).  As shown in the alignment of said 10 antibodies attached to the prior office action on 2-18-22 the cloned activating antibodies can be broken into separate groups based on the similarity of their CDR3 regions:

SEQ ID NO:
Group characteristics
53-57
CDR3 is 17 amino acids w/ sig homology; no Cys in CDRs 1-3
52, 59, 61, 62
Various length CDRs w/ no substantial homology one to the other; no Cys in CDRs 1-3
66
CDR3 is 18 amino acids; single Cys in CDR1, CDR2 and CDR3


Notably, the presence or absence of cysteine residues in the CDRs would be recognized by the skilled artisan as a feature of llama VHHs that plays a critical roles in CDR structure and, in turn, cognate antigen binding (see, e.g., Muyldermans et al., Annu. Rev. Biochem. 2013. 82:775–97 (of record), at page 780-81 bridging paragraph).

Considering the role of the CDR regions more deeply, it is evident from the knowledge in the art that the CDR1, CDR2 and CDR3 regions are each potentially capable of contributing to the antigen binding ability and agonistic activity of the disclosed VHHs, either through their overall effects on VHH stability and/or via direct antigen binding per se.

To illustrate this point, consider Saerens et al. (J Mol Biol. 2005 Sep 23;352(3):597-607, of record) which teaches that even though the CDR3 regions of domain antibodies often provide the majority of contacts in dAb-antigen crystal structures, all three CDRs must be accounted for to fully recapitulate antigen binding (see page 602-603 “importance to graft all three CDR loops").  The general importance of the CDR3 loop to VHH binding is also echoed by the teachings of Muyldermans et al., Reviews in Molecular Biotechnology 74 (2001), 277-302, of record, see especially page 295, right col.– page 296, left col.).

That said, in some instances hypervariable regions other than CDR3 can be the largest contributor(s) to antigen binding.  For example, as described by Zabetakis et al. (PLoS ONE 8(10): e77678, of record), while all three CDRs of a certain single domain antibody were required to create a functional antigen binding site, CDR2 played the most critical role (see page 5, left col., last full paragraph and page 6, left col., 1st paragraph).  

Given the above, it would not have been evident to the skilled artisan precisely which CDR residues are structurally essential to human Vγ9Vδ2 T cell binding and/or activation versus those that are tolerant to change, and to what degree, i.e., conservative or radical.

In the absence of such knowledge the skilled artisan can only speculate as to which structural features of the disclosed variants represent unique solutions to creating a human Vγ9Vδ2 T cell binding site wherein certain CDR amino acid residue(s) depend on certain interaction(s) with other CDR residues, said residues cooperating to give rise to a human Vγ9Vδ2 T cell binding site.  In the presence of such uncertainty the skilled artisan is left to merely hypothesize as to the flexibility of any particular residue and the skilled artisan cannot predictably extrapolate from the disclosure of the instant specification to the breadth of antibodies encompassed by such claims.

In this regard, the claims as amended now recite the particular CDR1 and CDR2 sequences from the 5F5 clone (SEQ ID NO: 61) paired with any CDR3 region chosen from SEQ ID NOs: 17, 20, 22, 25, 29, 33, 35 or 46.  While the F5F clone of SEQ ID NO: 61 comprises the CDR3 of SEQ ID NO: 33, there is no teaching in the instant specification indicating or suggesting that the CDR1 and CDR2 of SEQ ID NOs: 31 and 32 can create a Vδ2 antigen binding site when associated with a any CDR3 region other than SEQ ID NO: 33.  Moreover, the instant specification provides insufficient guidance or direction for the skilled artisan to produce a Vδ2 binding domain that activates human Vγ9Vδ2 T cells using any species encompassed within the vast genus of sequences having at least 80% identity to SEQ ID NO: 31 and having at least 76% / 88% / 94% identity to SEQ ID NO: 32.  Undue experimentation would be required of the skilled artisan to assess which single domain antibody clones encompassed by this vast genus would be able to bind Vδ2 and activate human Vγ9Vδ2 T cells.

Claims 27-34 stand rejected, and new claims 36-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

As described above the claims as amended now recite the particular CDR1 and CDR2 sequences from the 5F5 clone (SEQ ID NO: 61) paired with any CDR3 region chosen from SEQ ID NOs: 17, 20, 22, 25, 29, 33, 35 or 46.  While the F5F clone of SEQ ID NO: 61 comprises the CDR3 of SEQ ID NO: 33, there is no teaching in the instant specification indicating or suggesting that the CDR1 and CDR2 of SEQ ID NOs: 31 and 32 can create a Vδ2 antigen binding site when associated with any CDR3 region other than SEQ ID NO: 33.  Moreover, the instant specification provides insufficient guidance or direction for the skilled artisan to produce a Vδ2 binding domain that activates human Vγ9Vδ2 T cells using any species encompassed within the vast genus of sequences having at least 80% identity to SEQ ID NO: 31 and having at least 76% / 88% / 94% identity to SEQ ID NO: 32.

Furthermore, the CDR1 and CDR2 sequences of clone 5F5 (SEQ ID NO: 61) are nearly identical to the CDR1 and CDR2 sequences of clones 5D3, 5C8 and 6A1, and yet each of the single domain antibodies have very different CDR3 domains as shown in the alignment attached to the prior office action.  Given that the knowledge in the single domain antibody art prior to applicant’s earliest filed application demonstrates that the skilled artisan would be unclear as to precisely which CDR1 and CDR2 residues are structurally essential to human Vγ9Vδ2 T cell binding and/or activation versus those that are tolerant to change, and to what degree, i.e., conservative or radical (as described above and in the prior office action).
In the absence of such knowledge the skilled artisan can only speculate as to which structural features of the disclosed variants represent unique solutions to creating a human Vγ9Vδ2 T cell binding site wherein certain CDR amino acid residue(s) depend on certain interaction(s) with other CDR residues, said residues cooperating to give rise to a human Vγ9Vδ2 T cell binding site.  In the presence of such uncertainty the skilled artisan is left to merely hypothesize as to the flexibility of any particular residue and the skilled artisan cannot predictably extrapolate from the disclosure of the instant specification to the breadth of antibodies encompassed by such claims.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).  Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of human Vγ9Vδ2 T cell receptor binding immunoglobulin molecules that activate human Vγ9Vδ2 T cells and bind the Vδ2 chain of a Vγ9Vδ2 T cell receptor.

When the above is taken together it is evident that the teachings of the instant specification fail to provide sufficient direction or guidance to put the skilled artisan in possession of the claimed genus of human Vγ9Vδ2 T cell receptor binding immunoglobulin molecules that activate human Vγ9Vδ2 T cells and bind the Vδ2 chain of a Vγ9Vδ2 T cell receptor.  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).  

Applicant has not described the claimed invention sufficiently to show they had possession of the genus of human Vγ9Vδ2 T cell receptor binding immunoglobulin molecules that activate human Vγ9Vδ2 T cells and bind the Vδ2 chain of a Vγ9Vδ2 T cell receptor encompassed by the claims.

Applicant’s arguments

Applicant argues:

“In the non-final Office Action, claims 27-34 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In reply, independent claims 27 and 32 have been amended herein to closely correspond to the species disclosed in Tables 2 and 3 of the present application that activate human Vy9V62 T cells and bind the V62 chain of a Vy9V62 T cell receptor. These species have the designations 6E3, 5D3, 6H4, 6C1, 6H3, 6G3, 5C8, 5F5, 6A1, and 6E4. Thus, in claims 27 and 32, the antibody/VHH CDR1 and CDR2 regions are defined as comprising respectively a 10-amino acid sequence with at least 80% sequence identity with the 10-amino acid sequence of SEQ ID NO. 31 and a 17-amino acid sequence with at least 76% sequence identity with the 17-amino acid sequence of SEQ ID NO. 32. The CDR3 region is defined as comprising an amino acid sequence selected from the group of sequences set forth in SEQ ID NO. 17, 20, 22, 25, 29, 33, 35 and 46. Support for the CDR1 and CDR2 definitions are found in Table 1, and Table 3 provides support for the CDR3 definition. New independent claims 36 and 37 further limit the CDR2 region to a 17-amino acid sequence with respectively 88% and 94% sequence identity with the 17-amino acid sequence of SEQ ID NO. 32.
A 10-amino acid sequence with 80% identity to SEQ ID NO. 31 allows for only a variation of 2 amino acids from the sequence of SEQ ID NO. 31. A 17-amino acid sequence with 76% identityto SEQ ID NO. 32 allows for only a variation of 4 amino acids from the sequence of SEQ ID NO. 32. CDR3 is defined as comprising a sequence selected from 8 sequences specifically disclosed in Table 3. It is therefore Applicant's contention that amended claims 27 and 32 and new independent claims 36 and 37 satisfy the written description requirement…”

Applicant's argument has been considered but has been found convincing essentially for the reasons of record as set forth above.

As described above, the CDR1 and CDR2 sequences of clone 5F5 (SEQ ID NO: 61) are nearly identical to the CDR1 and CDR2 sequences of clones 5D3, 5C8 and 6A1, and yet each of the single domain antibodies have very different CDR3 domains as shown in the alignment attached to the prior office action.  Given that the knowledge in the single domain antibody art prior to applicant’s earliest filed application demonstrates that the skilled artisan would be unclear as to precisely which CDR1 and CDR2 residues are structurally essential to human Vγ9Vδ2 T cell binding and/or activation versus those that are tolerant to change, and to what degree, i.e., conservative or radical (as described above and in the prior office action).

Moreover, while the F5F clone of SEQ ID NO: 61 comprises the CDR3 of SEQ ID NO: 33, there is no teaching in the instant specification indicating or suggesting that the CDR1 and CDR2 of SEQ ID NOs: 31 and 32 can create a Vδ2 antigen binding site when associated with any CDR3 region other than SEQ ID NO: 33.  Moreover, the instant specification provides insufficient guidance or direction for the skilled artisan to produce a Vδ2 binding domain that activates human Vγ9Vδ2 T cells using any species encompassed within the vast genus of sequences having at least 80% identity to SEQ ID NO: 31 and having at least 76% / 88% / 94% identity to SEQ ID NO: 32.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644